Citation Nr: 1208972	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for scar residual of a left wrist injury.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2008, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In May 2008 and April 2010, these matters were remanded for further development.


FINDINGS OF FACT

1.  The Veteran's scar residual of a left wrist injury has not been shown to be painful on objective demonstration, or unstable; associated limitation of function was not shown.

2.  The Veteran's only service-connected disability, scar residual of a left wrist injury, rated 0 percent, is not shown to be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for the Veteran's scar residual of a left wrist injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4,31, 4.118, Diagnostic Codes (Codes) 7803, 7804, 7805 (as in effect for claims filed prior to October 23, 2008).

2.  The schedular requirements for TDIU are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A June 2005 letter explained the evidence necessary to substantiate a claim for a TDIU rating, and a June 2008 letter explained the evidence necessary to substantiate a claim for an increased rating.  Additional notice letters were issued in July 2008, and April 2010 (pursuant to Board Remands).  While notice of what is necessary to substantiate an increased rating claim was not provided prior to the initial rating decision in that matter, the June 2008 notice was fully compliant and the claim was readjudicated  in the December 2009 supplemental statement of the case (SSOC), and the Veteran had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

Regarding VA's duty to assist, the record shows the Veteran has received Social Security Administration (SSA) supplemental security income (SSI) benefits since 1992.  Records of such award (and the underlying medical records considered) are not associated with the claims file, and the record does not reflect an attempt to secure them.  The Board has considered whether remand development for such records is necessary, and finds it is not.  Because records from 1992 could not have material bearing on the current status of the veteran's left wrist disability (the current claim for increase being filed some 13 years after the SSI award), and because the Veteran has no other service connected disabilities, the Board finds that any SSA records (from 1992) would not be relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010)  ("not all medical records or all SSA disability records must be sought - only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist].")  All available pertinent medical evidence identified by the Veteran has been obtained.  He was afforded VA examinations in September 2005 and April 2010 (and July 2011 addendum).  VA's duty to assist the Veteran is met.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Left Wrist Injury Scar Residuals

The Board notes that the criteria for rating skin disability were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008", but that a Veteran rated under the criteria in effect prior to that date may request review under the revised criteria.  The instant claim for increase was received prior to October 23, 2008.  Neither the Veteran nor his representative has requested review under the revised criteria; therefore, those criteria are not for consideration.

Under the criteria in effect prior to October 23, 2008, scars other than on the head, face, or neck, are rated under 38 C.F.R. § 4.118, Codes 7801-7805.  

Rating the residuals of the left wrist scar under either Code 7801 or 7802 would be inappropriate as the scar is not deep (associated with underlying tissue damage) and does not cause limitation of motion; nor does it involve an area of 144 square inches.  Hence, these Codes will not be addressed further. 38 C.F.R. § 4.118 (as in effect prior to October 23, 2009).

A 10 percent (maximum) rating is authorized for superficial, unstable scars.  Code 7803.  [A note following provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.]  Under Code 7804, a 10 percent (maximum) rating is authorized for a superficial scar that are painful on examination.  [Notes following Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.]  Id.

Code 7805 provides that other scars will be rated on limitation of motion of the affected part.  Id.

A 10 percent (maximum) rating is to be assigned for limitation of motion of a wrist when palmar flexion is limited in line with the forearm or when dorsiflexion is less than 15 degrees.  Ankylosis of the wrist is required for a rating in excess of 10 percents.  See 38 C.F.R. § 4.71a, Codes 5214, 5215.  [Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992.]  

In every instance where the schedule does not provide for a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Historically, a May 1981 rating decision granted the Veteran service connection for "scar, left wrist", rated 0 percent.  It was noted that in January 1970 his left forearm and wrist were caught in a rope; he was seen in a dispensary for ligamentous soft tissue strain and contusion.  On service separation examination a half inch scar on the left wrist was noted.  On March 1981 VA examination a history of left wrist injury with no residual functional impairment was noted.  The instant claim for increase was received in April 2005.

On September 2005 VA examination, the Veteran reported that he applies some type of cream to his left wrist, for itching.  He reported occasional cellulitis at the left wrist, for which he used Bacitracin or triple antibiotic cream.  On inspection, the dorsum of the left wrist revealed a 2.5 cm linear scar which was superimposed on a wrist flexion crease on dorsiflexion and which was 0.5 mm in thickness.  It was slightly shiny and atrophic and non-raised.  There was no adherence to surrounding or underlying structures and no loss of deeper underlying tissue.  There was no keloid formation, edema, tenderness, or evidence of infection.  There was no loss of wrist function/motion, as the scar was only superficial.  The diagnosis was abrasion with resultant scar to the dorsum of the left wrist.  The examiner noted, that from the standpoint of individual unemployability the scar posed no interference with the range of motion of the left wrist, "per se."  The scar was not unstable, nor was there past sign of it ever having been unstable.

On April 2010 VA examination, the Veteran reported that he has pain in his left wrist with some restriction in movements and a feeling of stretch in the scars.  He stated that he felt a pull when he palmar flexed his hand.  The examiner noted that it was possible that the pull was from underlying structures and not the scar.  On examination, the examiner noted that the Veteran had a scar around the dorsal aspect of the left wrist, which was linear and 10 cm long.  It was very faint and difficult to see.  It was nontender and nonadherent.  It was superficial and not deep.  There was no skin breakdown surrounding the scar.  The scar did not limit motion.  There was no evidence of inflammation, edema or keloid formation.  The scar on the palmar aspect of the left wrist was linear and 6 cm long.  It was nontender and nonadherent.  There were no areas of skin breakdown surrounding the scar.  The examiner described two additional scars, on the left 2nd finger, and a second scar on the wrist.  In a July 2011 addendum to the examination, the examiner noted the Veteran's claims file was reviewed, and explained that only the one 0.5 inch scar on the left wrist was from the left wrist trauma in service.  The other scars described on April 2010 VA examination were not present at the time of the March 1981 VA examination, and therefore were not residuals of the injury in service.

Comparing the clinical data and the Veteran's reports to the applicable schedular criteria, the Board finds no basis for awarding a compensable rating for the Veteran's service-connected left wrist injury residual scar.  In particular, there is no medical evidence that the left wrist scar was deep, unstable, or painful.  See Codes 7803 and 7804.  While the Veteran testified at his Travel Board hearing that his left wrist scar is painful, that account is unsupported by any medical evidence.  Of itself the Veteran's account that the scar is painful is self-serving and not credible.  Significantly, on September 2005examination the Veteran did not report that the scar was painful; he stated that uses cream to alleviate an occasional itch.  The examiner noted there was no loss of function or motion of the wrist and the scar was superficial only, and no evidence of pain or related limitation of function associated with the scar.  

On April 2010 VA examination the Veteran reported he has constant pain in the scar; however, the examiner noted there was no evidence of pain.  The Veteran  stated that he felt a pull when he palmar flexed his hand; but the examiner noted that the pull possibly came from underlying structures and not the scar.  It was also noted that the scar did not limit motion, and it was not shown that it affected function.  The Veteran's report of pain is not supported by adequate pathology or evidence by visible behavior (see 38 C.F.R. § 4.40) and is considered self-serving and not credible.  In light of the foregoing, the Board finds that a compensable rating under Codes 7803, 7804, or 7805 is not warranted.  See 38 C.F.R. § 4.31.

The Board has also considered whether the claim warrants referral for extraschedular consideration.  Inasmuch as it is not shown that the left wrist scar residuals causes any manifestations/functional limitations not encompassed by the schedular criteria, those criteria may are not inadequate, and referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  The preponderance of the evidence is against this claim.  Therefore, it must be denied.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  . . . The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).

The Veteran's sole service-connected disability, scar residual of the left wrist is rated 0 percent; accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extraschedular consideration is warranted, i.e., the Board must determine whether the Veteran is unemployable due to his service-connected disability regardless of its rating.  38 C.F.R. § 4.16 (b) provides that it is established VA policy that "all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other Veterans with the same rating.

The disability picture presented by the Veteran's left wrist scar is not such that it places him outside of the norm, warranting referral for consideration of an extraschedular rating.   The September 2005 VA examiner found that the Veteran's left wrist scar does not render him unemployable.  More recently, the April 2010 VA examination found that the left wrist scar does not affect any function, is essentially asymptomatic, and therefore would have no impact on employment.  Consequently, referral of this matter for consideration of an extraschedular TDIU rating is not warranted.  The preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied.


ORDER

A compensable rating for scar residual of a left wrist injury is denied.

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


